          Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 1 of 29




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 In re:                                                         Chapter 11

 DENBURY RESOURCES INC., et al.,1                               Case No. 20-33801 (DRJ)

                                                                (Jointly Administered)
                   Debtors.
                                                                Ref. Docket Nos. 2-18, 25-27, 37-40


                                      AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF HARTFORD )

MARC ORFITELLI, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, with their
   principal office located at 777 Third Avenue, New York, NY 10017. I am over the age of
   eighteen years and am not a party to the above-captioned action.

2. On July 31, 2020, I caused to be served the:

   a. “Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint Administration of
      Chapter 11 Cases and (II) Granting Related Relief,” dated July 30, 2020 [Docket No. 2],
      (the “Joint Admin Motion”),

   b. “Declaration of Christian S. Kendall, Chief Executive Officer of Denbury Resources Inc.,
      in Support of Chapter 11 Petitions and First Day Motions,” dated July 30, 2020 [Docket
      No. 3], (the “First Day Declaration of Christian S. Kendall”),

   c. “Debtors’ Emergency Application for Entry of an Order Appointing Epiq Corporate
      Restructuring, LLC as Claims, Noticing, Solicitation, and Administrative Agent,” dated
      July 30, 2020 [Docket No. 4], (the “Epiq Retention Application”),


   1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
   identification number, include: [Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven
   Pipeline Partnership, LP (7621); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing,
   Inc. (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
   Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
   Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
   Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
   Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
   (0543).] The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
   address in these chapter 11 cases is 5320 Legacy Drive Plano, Texas 75024.
                                              T:\Clients\DENBURY\Affidavits\First Day Service_DI_ through_07_30-2020.docx
    Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 2 of 29




d. “Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to File A
   Consolidated List of Creditors and a Consolidated List of the 30 Largest Unsecured
   Creditors, (II) Waiving the Requirement to File a List of Equity Security Holders,(III)
   Authorizing the Debtors to Redact Certain Personal Identification Information, and (IV)
   Granting Related Relief,” dated July 30, 2020 [Docket No. 5], (the “Creditor Matrix
   Motion”),

e. “Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
   Payment of Specified Lienholder and Other Trade Claims, (II) Confirming
   Administrative Expense Priority of Outstanding Orders, and (III) Granting Related
   Relief,” dated July 30, 2020 [Docket No. 6], (the “Lienholders Motion”),

f. “Notice of Designation as Complex Chapter 11 Bankruptcy Case,” dated July 30, 2020
   [Docket No. 7], (the “Notice of Complex Case”),

g. “Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to (A)
   Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and
   (B) Continue Employee Benefits Programs and (II) Granting Related Relief,” dated July
   30, 2020 [Docket No. 8], (the “Wages Motion”),

h. “Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
   Debtors to (A) Continue to Operate Their Cash Management System and Maintain Existing
   Bank Accounts, (B) Continue to Perform Intercompany Transactions, and (C) Maintain
   Existing Business Forms and (II) Granting Related Relief,” dated July 30, 2020 [Docket
   No. 9], (the “Cash Management Motion”),

i. “Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Approving
   Notification and Hearing Procedures for Certain Transfers of and Declarations of
   Worthlessness with Respect to Common Stock, and (II) Granting Related Relief,” dated
   July 30, 2020 [Docket No. 10], (the “NOL Motion”),

j. “Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Mineral Payments,
   Working Interest Disbursements, and Non-Operating Working Interest Expenses and (II)
   Granting Related Relief,” dated July 30, 2020 [Docket No. 11], (the “Royalty Payments
   Motion”),

k. “Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Payment of
   Certain Prepetition Taxes and Fees and (II) Granting Related Relief,” dated July 30, 2020
   [Docket No. 12], (the “Tax Motion”),

l. “Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’ Proposed
   Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
   Providers from Altering, Refusing, or Discontinuing Services, (III) Approving the
   Debtors’ Proposed Procedures for Resolving Additional Assurance Requests, (IV)
   Authorizing Certain Fee Payments for Services Performed, and (V) Granting Related
   Relief,” dated July 30, 2020 [Docket No. 13], (the “Utility Motion”),
    Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 3 of 29




m. “Debtors’ Emergency Motion for Entry of Order (I) Authorizing the Debtors to Continue
   Their Surety Bond Program and (II) Granting Related Relief,” dated July 30, 2020
   [Docket No. 14], (the “Surety Bond Motion”),

n. “Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting Related
   Relief,” dated July 30, 2020 [Docket No. 15], (the “Joint Admin Order”),

o. “Joint Chapter 11 Plan of Reorganization of Denbury Resources Inc. and its Debtor
   Affiliates,” dated July 30, 2020 [Docket No. 16], (the “Joint Chapter 11 Plan”),

p. “Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Denbury
   Resources Inc. and Its Debtor Affiliates,” dated July 30, 2020 [Docket No. 17], (the
   “Disclosure Statement”),

q. “Order Appointing Epiq Corporate Restructuring, LLC as Claims, Noticing, Solicitation,
   and Administrative Agent,” dated July 30, 2020 [Docket No. 18], (the “Epiq Retention
   Order”),

r. “Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to (A)
   Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
   Obligations Related Thereto, (B) Renew, Amend, Supplement, Extend, or Purchase
   Insurance Policies, and (II) Granting Related Relief,” dated July 30, 2020 [Docket No.
   25], (the “Insurance Motion”),

s. “Debtors’ Emergency Motion for Entry of an Order (I) Scheduling a Combined
   Disclosure Statement Approval and Plan Confirmation Hearing, (II) Conditionally
   Approving the Disclosure Statement, (III) Establishing Plan and Disclosure Statement
   Objection and Related Procedures, (IV) Approving the Solicitation Procedures, (V)
   Approving the Combined Notice, and (VI) Waiving the Requirements That the U.S.
   Trustee Convene a Meeting of Creditors and the Debtors File Schedules and Sofas,”
   dated July 30, 2020 [Docket No. 26], (the “Scheduling Motion”),

t. “Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
   Debtors to (A) Perform Under and/or Amend Prepetition Hedges, (B) Enter Into, and
   Perform Under, Postpetition Hedges (C) Grant Liens and Superpriority Administrative
   Expense Claims, and (II) Granting Related Relief,” dated July 30, 2020 [Docket No. 27],
   (the “Hedging Motion”),

u. “Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
   Debtors to (A) Obtain Postpetition Financing Secured by Senior Priming Liens and (B)
   Use Cash Collateral, (II) Granting Liens and Providing Superpriority Administrative
   Expense Status, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay,
   (V) Scheduling a Final Hearing, and (VI) Granting Related Relief,” dated July 31, 2020
   [Docket No. 37], (the “DIP Motion”),
       Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 4 of 29




 v. “Debtors’ Witness and Exhibit List for Hearing Scheduled for July 31, 2020,” dated July
    31, 2020 [Docket No. 38], (the “Witness List”),

 w. “Notice Of Agenda For First Day Hearing On First Day Motions Scheduled For July 31,
    2020 At 7:30 A.M. (Prevailing Central Time), Before The Honorable Judge David R.
    Jones At The United States Bankruptcy Court For The Southern District Of Texas, At
    Courtroom 400, 515 Rusk Street, Houston, Texas 77002,” dated July 31, 2020 [Docket
    No. 39] (the “First Day Hearing Agenda”), and

 x. “Notice of Electronic Hearing,” dated July 31, 2020 [Docket No. 40] (the “Notice of
    Electronic Hearing”),



 by causing true and correct copies of the:


  i.    First Day Hearing Agenda and Notice of Electronic Hearing to be delivered via
        facsimile to those parties listed on the annexed Exhibit A,

 ii.    Cash Management Motion, First Day Hearing Agenda, and Notice of Electronic
        Hearing to be delivered via facsimile to those parties listed on the annexed Exhibit B,

iii.    Hedging Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to be
        delivered via facsimile to those parties listed on the annexed Exhibit C,

iv.     Insurance Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to be
        delivered via facsimile to those parties listed on the annexed Exhibit D,

 v.     Utility Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to be
        delivered via facsimile to those parties listed on the annexed Exhibit E,

vi.     Joint Admin Motion, First Day Declaration of Christian S. Kendall, Epiq Retention
        Application, Creditor Matrix Motion, Lienholders Motion, Notice of Complex Case,
        Wages Motion, Cash Management Motion, NOL Motion, Royalty Payments Motion,
        Tax Motion, Utility Motion, Surety Bond Motion, Joint Admin Order, Joint Chapter 11
        Plan, Disclosure Statement, Epiq Retention Order, Insurance Motion, Scheduling
        Motion, Hedging Motion, DIP Motion, Witness List, First Day Hearing Agenda, and
        Notice of Electronic Hearing to be delivered via electronic mail to those parties listed
        on the annexed Exhibit F,

vii.    Cash Management Motion, First Day Hearing Agenda, and Notice of Electronic
        Hearing to be delivered via electronic mail to those parties listed on the annexed
        Exhibit G,
        Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 5 of 29




viii.    Hedging Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to be
         delivered via electronic mail to those parties listed on the annexed Exhibit H,

 ix.     Surety Bond Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to
         be delivered via electronic mail to those parties listed on the annexed Exhibit I,

  x.     Taxes Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to be
         delivered via electronic mail to those parties listed on the annexed Exhibit J, and

 xi.     Utility Motion, First Day Hearing Agenda, and Notice of Electronic Hearing to be
         delivered via electronic mail to those parties listed on the annexed Exhibit K.



                                                                  /s/ Marc Orfitelli
                                                                  Marc Orfitelli
Sworn to before me this
31st day of July, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 6 of 29




                        EXHIBIT A
              Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 7 of 29
                                               DENBURY RESOURCES INC.,
                                         Case No. 20-33801 (DRJ) - Core Facsimile List
                                    NAME                                                    CONTACT                   FAX
COLORADO OIL AND GAS CONSERV COMMISSION                                   ATTN: LEGAL DEPARTMENT                 303-894-2109
MISSISSIPPI DEPT OF ENVIRONMENTAL QUALITY                                 ENVIRONMENTAL QUALITY                  601-961-5349
MISSISSIPPI STATE OIL AND GAS BOARD                                       ATTN: LEGAL DEPARTMENT                 601-354-6873
MONTANA DEPT OF ENVIRONMENTAL QUALITY                                     ATTN: LEGAL DEPARTMENT                 406-444-4386
N DAKOTA INDSTRL COMMISS OIL AND GAS DIV                                  ATTN: LEGAL DEPARTMENT                 701-328-8022
NORTH DAKOTA DEPT OF HEALTH ENVIRONMENTAL HEALTH SECTION                  ATTN: LEGAL DEPARTMENT                 701-328-5200
OFFICE OF THE ATTORNEY GENERAL - LA                                       ATTN: ATTORNEY GENERAL                 225-326-6797
OFFICE OF THE ATTORNEY GENERAL - MS                                       ATTN: ATTORNEY GENERAL                 601-359-4231
OFFICE OF THE ATTORNEY GENERAL - MT                                       ATTN: ATTORNEY GENERAL                 406-444-3549
OFFICE OF THE ATTORNEY GENERAL - ND                                       ATTN: ATTORNEY GENERAL                 701-328-2226
OFFICE OF THE ATTORNEY GENERAL - TX                                       ATTN: ATTORNEY GENERAL                 512-475-2994
OFFICE OF THE ATTORNEY GENERAL - WY                                       ATTN: ATTORNEY GENERAL                 307-777-6869
OFFICE OF THE ATTORNEY GENERAL BANKRUPTCY AND COLLECTIONS DIVISION - TX   ATTN: ATTORNEY GENERAL                 512-936-1409
OFFICE OF UNITED STATES TRUSTEE                                           ATTN: STEPHEN DOUGLAS STATHAM          713-718-4670
STATE OF COLORADO                                                         ATTN: PHIL WEISER, ATTORNEY GENERAL    720-508-6030
STATE OF LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY                    ATTN: LEGAL DEPARTMENT                 225-219-4068
STATE OF LOUISIANA DEPARTMENT OF HEALTH                                   ATTN: LEGAL DEPARTMENT                 225-342-5568
STATE OF LOUISIANA OFFICE OF CONSERVATION                                 ATTN: LEGAL DEPARTMENT                 225-342-3705
STATE OF MISSISSIPPI                                                      ATTN: LYNN FITCH, ATTORNEY GENERAL     601-359-4231
STATE OF MISSISSIPPI DEPARTMENT OF ENVIRONMENTAL QUALITY                  ATTN: LEGAL DEPARTMENT                 601-354-6612
STATE OF MISSISSIPPI DEPARTMENT OF HEALTH                                 ATTN: LEGAL DEPARTMENT                 601-576-7634
STATE OF MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY                      ATTN: LEGAL DEPARTMENT                 406-444-4386
STATE OF MONTANA DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT              ATTN: LEGAL DEPARTMENT                 406-444-1970
STATE OF NORTH DAKOTA DEPARTMENT OF ENVIRONMENTAL QUALITY                 ATTN: LEGAL DEPARTMENT                 701-328-5200
STATE OF NORTH DAKOTA DEPARTMENT OF HEALTH                                ATTN: LEGAL DEPARTMENT                 701-328-4727
STATE OF TEXAS DEPARTMENT OF ENVIRONMENTAL QUALITY                        ATTN: LEGAL DEPARTMENT                 512-239-4390
STATE OF WYOMING                                                          ATTN: BRIDGET HILL, ATTORNEY GENERAL   307-777-6869
STATE OF WYOMING DEPARTMENT OF ENVIRONMENTAL QUALITY                      ATTN: LEGAL DEPARTMENT                 307-635-1784
STATE OF WYOMING DEPARTMENT OF HEALTH                                     ATTN: LEGAL DEPARTMENT                 307-777-7439
TEXAS COMMISSION ON ENVIRONMENTAL QUALITY                                 ATTN: LEGAL DEPARTMENT                 512-239-0606
US EPA, REGION 4                                                          ATTN: LEGAL DEPARTMENT                 404-562-8174
US EPA, REGION 8                                                          ATTN: LEGAL DEPARTMENT                 303-312-6339
WYOMING OIL AND GAS CONSERVATION COMMISSION                               ATTN: LEGAL DEPARTMENT                 307-234-5306
JPMORGAN CHASE BANK, N.A.                                                 ATTN: MICHELE JONES, ARINA MAVILIAN    214-965-3280




                                                            Page 1 of 1
             Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 8 of 29
                                               DENBURY RESOURCES INC.,
                                        Case No. 20-33801 (DRJ) - Top 30 Facsimile List

                     NAME                                                   CONTACT            FAX
APMTG HELIUM LLC                           ATTN: JASON A. NEVILLE, PARTNER                307-733-5248
D&M SOLUTIONS INC                          ATTN: GREG GAUB, GENERAL MANAGER               406-778-2677
FDL OPERATING LLC                          ATTN: JAKE PLUNK, CEO                          855-299-5083
GE OIL & GAS PRESSURE CONTROL LP           ATTN: THOMAS ADAMS , CEO                       281-985-8600
HAWKINS LEASE SERVICE INC                  ATTN: THOMAS KIRSCH , SUPERINTENDENT           281-585-4295
STEEL SERVICE OILFIELD TUBULAR INC         ATTN: RON PEDERSON, PRESIDENT                  918-286-1508
TELLUS OPERATING GROUP LLC                 ATTN: RICHARD H. MILLS, JR., CEO               601-898-7445
VA SAULS INC                               ATTN: GARY W. SAULS, PRESIDENT                 601-787-3409
WILMINGTON TRUST, NATIONAL ASSOCATION      ATTN: QUINTON M. DEPOMPOLO                     612-217-5651
WILMINGTON TRUST, NATIONAL ASSOCATION      ATTN: QUINTON M. DEPOMPOLO                     612-217-5651
WILMINGTON TRUST, NATIONAL ASSOCATION      ATTN: QUINTON M. DEPOMPOLO                     612-217-5651
WILMINGTON TRUST, NATIONAL ASSOCATION      ATTN: QUINTON M. DEPOMPOLO                     612-217-5651
WRANGLER WELL SERVICE INC                  ATTN: TIM DAVIS, PRESIDENT                     307-857-4266




                                                          Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 9 of 29




                        EXHIBIT B
           Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 10 of 29
                              DENBURY RESOURCES INC.,
                        Case No. 20-33801 (DRJ) - Banks Facsimile List
                 NAME                                   CONTACT             FAX



ARDEN TRUST COMPANY                     ATTN: KIM MROZEK, CTFA, VICE   214-468-8112
JP MORGAN CHASE                         ATTN: JOANNE DEBOER, SR.       214-965-2861
JP MORGAN CHASE                         ATTN: SUSIE BECVAR,            713-216-6927
JP MORGAN CHASE, N.A.                   ATTN: JOANNE DEBOER, SR.       214-965-2861
JP MORGAN CHASE, N.A.                   ATTN: SUSIE BECVAR             713-216-6927
WELLS FARGO BANK, N.A.                  ATTN: LEGAL DEPARTMENT         214-756-7401
WELLS FARGO BANK, N.A. SIERA WASHBURN
RELATIONSHIP ASSOCIATE OIL & GAS DIV
HOUSTON WELLS FARGO ENERGY GROUP        ATTN: LEGAL DEPARTMENT         713-319-1904




                                               Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 11 of 29




                        EXHIBIT C
           Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 12 of 29
                              DENBURY RESOURCES INC.,
                        Case No. 20-33801 (DRJ) - Hedge Facsimile List
                  NAME                                   CONTACT                          FAX



ABN AMRO BANK N.V.                    ATTN: MARKETS DOCUMENTATION UNIT              31-10-459-05-38
ABN AMRO SECURITIES (USA) LLC         ATTN: LEGAL DEPARTMENT                        917-284-6675
CAPITAL ONE, NATIONAL ASSOCIATION     ATTN: CHRISTOPHER F. SWANSON                  855-303-0588
CAPITAL ONE, NATIONAL ASSOCIATION     ATTN: EDWARD IUTERI,                          855-303-0558
COMERICA BANK                         ATTN: PETER L. SEFZIK                         214-969-6561
COMERICA BANK, OAKTEC OFFICE CENTER   ATTN: GLOBAL CAPITAL MARKET OPERATIONS        248-371-6797
FIFTH THIRD BANK                      ATTN: TRADE SUPPORT                           513-579-4185
ING CAPITAL MARKETS LLC               ATTN: LEGAL DEPARTMENT                        646-424-6060
J. ARON & COMPANY                     ATTN: COMMODITY OPERATIONS                    212-493-9846
J. ARON & COMPANY                     ATTN: FX OPERATIONS                           212-428-3338
JP MORGAN CHASE                       ATTN: JOANNE DEBOER, SR.                      214-965-2861
JP MORGAN CHASE, N.A.                 ATTN: JOANNE DEBOER, SR.                      214-965-2861
ROYAL BANK OF CANADA                  ATTN: MANAGING DIRECTOR                       416-842-4839
SUNTRUST BANK                         ATTN: FINANCIAL RISK MANAGEMENT, OPERATIONS   404-926-5826
WELLS FARGO BANK, N.A.                ATTN: DERIVATIVES DOCUMENTATION MANAGER       877-564-8524




                                          Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 13 of 29




                        EXHIBIT D
          Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 14 of 29
                              DENBURY RESOURCES INC.,
                      Case No. 20-33801 (DRJ) - Insurance Facsimile List
                NAME                                  CONTACT                  FAX



ADMIRAL INC CO                         ATTN: LEGAL DEPARTMENT   856-429-8611
AIG                                    ATTN: LEGAL DEPARTMENT   866-858-1472
ALLIANZ (WORLDLINK)                    ATTN: LEGAL DEPARTMENT   763-582-6002
ALLIANZ (WORLDLINK)                    ATTN: LEGAL DEPARTMENT   763-765-7912
CHUBB GROUP OF INSURANCE COMPANIES     ATTN: LEGAL DEPARTMENT   214-754-8129
ENDURANCE AMERICAN INSURANCE COMPANY   ATTN: LEGAL DEPARTMENT   212-471 1748
ENDURANCE AMERICAN INSURANCE COMPANY   ATTN: LEGAL DEPARTMENT   212-471 1742
EVEREST NATIONAL INSURANCE COMPANY     ATTN: LEGAL DEPARTMENT   908-604-3322
EVEREST NATIONAL INSURANCE COMPANY     ATTN: LEGAL DEPARTMENT   908-604-3322
LIBERTY MUTUAL INSURANCE               ATTN: LEGAL DEPARTMENT   866-547-4880
LLOYD'S AMERICA, INC.                  ATTN: LEGAL DEPARTMENT   212-382-4070




                                             Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 15 of 29




                        EXHIBIT E
          Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 16 of 29
                             DENBURY RESOURCES INC.,
                      Case No. 20-33801 (DRJ) - Utilities Facsimile List
                 NAME                               CONTACT             FAX



CENTERPOINT ENERGY                 ATTN: LEGAL DEPARTMENT          713-207-9347




                                      Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 17 of 29




                        EXHIBIT F
                Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 18 of 29
                                                          DENBURY RESOURCES INC.,
                                                      Case No. 20-33801 (DRJ) - Core Email List

                                         NAME                                                                          EMAIL
Akin Gump Strauss Hauer & Feld LLP                                             mstamer@akingump.com
COLORADO STATE LAND BOARD                                                      leann.markham@state.co.us;bill.ryan@state.co.us
NORTH DAKOTA DEPT OF HEALTH ENVIRONMENTAL HEALTH SECTION                       dglatt@nd.gov
OFFICE OF THE ATTORNEY GENERAL - LA                                            EXECUTIVE@AG.STATE.LA.US
OFFICE OF THE ATTORNEY GENERAL - MS                                            MSAGO5@AGO.STATE.MS.US
OFFICE OF THE ATTORNEY GENERAL - MT                                            CONTACTDOJ@MT.GOV
OFFICE OF THE ATTORNEY GENERAL - ND                                            NDAG@ND.GOV
OFFICE OF THE ATTORNEY GENERAL - TX                                            COMMUNICATIONS@OAG.TEXAS.GOV
OFFICE OF THE ATTORNEY GENERAL BANKRUPTCY AND COLLECTIONS DIVISION - TX        jason.binford@oag.texas.gov; abigail.ryan@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE                                            STEPHEN.STATHAM@USDOJ.GOV
Paul, Weiss, Rifkind, Wharton & Garrison LLP                                   arosenberg@paulweiss.com; emccolm@paulweiss.com; mturkel@paulweiss.com
Securities and Exchange Commission                                             DFW@SEC.GOV
Securities and Exchange Commission                                             NEWS@SEC.GOV
STATE OF COLORADO                                                              CORA.REQUEST@COAG.GOV
STATE OF COLORADO DEPT OF PUBLIC HEALTH AND ENVIRONMENT                        cdphe.information@state.co.us
STATE OF LOUISIANA                                                             ConstituentServices@ag.louisiana.gov
STATE OF MISSISSIPPI                                                           webpage@ago.ms.gov
STATE OF MISSISSIPPI DEPARTMENT OF HEALTH                                      web@HealthyMS.com
STATE OF MONTANA                                                               ContactDOJ@MT.Gov
STATE OF MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY                           sheilahogan@mt.gov
STATE OF MONTANA DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT                   deq@nd.gov
STATE OF NORTH DAKOTA                                                          ndag@nd.gov
STATE OF NORTH DAKOTA DEPARTMENT OF ENVIRONMENTAL QUALITY                      deq@nd.gov
STATE OF TEXAS DEPARTMENT OF ENVIRONMENTAL QUALITY                             info@tceq.texas.gov
STATE OF TEXAS DEPARTMENT OF HEALTH                                            customer.service@dshs.texas.gov
STATE OF WYOMING DEPARTMENT OF ENVIRONMENTAL QUALITY                           Wyodeq@wyo.gov
TEXAS COMMISSION ON ENVIRONMENTAL QUALITY                                      Bankruptcy@tceq.texas.gov
U.S. Attorney's Office                                                         usatxs.atty@usdoj.gov
UNITED STATES FOREST SERVICE                                                   stacy.blomquist@usda.gov
US EPA, REGION 8                                                               r8eisc@epa.gov
WYOMING DEPT OF ENVIRONMENTAL QUALITY                                          Wyodeq@wyo.gov
WYOMING OIL AND GAS CONSERVATION COMMISSION                                    MARK.WATSON@WYO.GOV;TOM.KROPATSCH@WYO.GOV




                                                                          Page 1 of 1
          Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 19 of 29
                                 DENBURY RESOURCES INC.,
                            Case No. 20-33801 (DRJ) - Top 30 Email List
                        NAME                                            EMAIL
APMTG HELIUM LLC                                    NEVILLE@SPENCELAWYERS.COM
B&L PIPECO SERVICES INC                             STEVE.TAIT@BLPIPECO.COM
BAKER HUGHES OILFIELD OPERATIONS INC                LORENZO.SIMONELLI@BHGE.COM
BLACK HILLS POWER                                   LINDEN.EVANS@BLACKHILLSCORP.COM
C&J WELL SERVICES INC                               RDRUMMOND@CJENERGY.COM
D&M SOLUTIONS INC                                   GREGDM@MIDRIVERS.COM
DC VACUUM INC                                       DCVACUUM2012@YAHOO.COM
DNOW LP                                             DAVID.CHERECHINSKY@DNOW.COM
ENDURANCE LIFT SOLUTIONS LLC                        DAN.RUNZHEIMER@ENDURANCELIFT.COM
ENTERGY                                             LDENAULT@ENTERGY.COM
FDL OPERATING LLC                                   JPLUNK@FDLENERGY.COM
FORTIS ENERGY SERVICES INC                          SCENSONI@FORTISENERGYSERVICES.COM
GE OIL & GAS PRESSURE CONTROL LP                    THOMAS.ADAMS@GE.COM
HAWKINS LEASE SERVICE INC                           TKIRSCH@HAWKINSLEASESERVICE.COM
JACAM CHEMICALS 2013 LLC                            GENE.ZAID@JACAM.COM
JD RUSH CORPORATION                                 FRANKS@JDRUSHCORP.COM
PUMPELLY OIL ACQUISITION LLC                        GLENN.PUMPELLY@RELADYNE.COM
REAGAN POWER & COMPRESSION                          BREAGAN@REAGANPOWER.COM
SPN WELL SERVICES                                   WPITTMAN@SPNWS.COM
STEEL SERVICE OILFIELD TUBULAR INC                  RP@STEELSERVICEOILFIELD.COM
TELLUS OPERATING GROUP LLC                          RMILLS@TELLUSOPERATING.COM
WEATHERFORD ARTIFICIAL LIFT SYSTEMS                 KARL.BLANCHARD@WEATHERFORD.COM
WOOD GROUP PSN INC                                  BOBBY.BERRY@WOODGROUP.COM
WRANGLER WELL SERVICE INC                           TIM.DAVIS@WELLDRILLINGCORP.COM




                                            Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 20 of 29




                        EXHIBIT G
           Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 21 of 29
                              DENBURY RESOURCES INC.,
                         Case No. 20-33801 (DRJ) - Banks Email List
                  NAME                                           EMAIL



ARDEN TRUST COMPANY                     KMROZEK@RELICO.COM
BANK OF AMERICA, N.A.                   JULIA.A.ERICKSON@BAML.COM
JP MORGAN CHASE                         ZACH.WOLLMANN@JPMORGAN.COM
JP MORGAN CHASE                         SUSIE.B.BECVAR@JPMCHASE.COM
JP MORGAN CHASE                         RENEE.X.GUILLORY@JPMORGAN.COM
JP MORGAN CHASE                         JOANNE.DEBOER@JPMORGAN.COM
JP MORGAN CHASE, N.A.                   ZACH.WOLLMANN@JPMORGAN.COM
JP MORGAN CHASE, N.A.                   SUSIE.B.BECVAR@JPMCHASE.COM
JP MORGAN CHASE, N.A.                   RENEE.X.GUILLORY@JPMORGAN.COM
JP MORGAN CHASE, N.A.                   JOANNE.DEBOER@JPMORGAN.COM
WELLS FARGO ADVISORS, LLC               LAIRD.JOHNSON@WELLSFARGOADVISORS.COM
WELLS FARGO BANK, N.A.                  AMY.C.PERKINS@WELLSFARGO.COM
WELLS FARGO BANK, N.A.                  ALEXANDER.S.GROSE@WELLSFARGO.COM
WELLS FARGO BANK, N.A.                  AMY.C.PERKINS@WELLSFARGO.COM
WELLS FARGO BANK, N.A. SIERA WASHBURN   SIERA.WASHBURN@WELLSFARGO.COM
WELLS FARGO WEALTH MANAGEMENT           WMPDCENTRALWEST@WELLSFARGO.COM
WEX BANK                                WIRE.REMIT@WEXINC.COM




                                           Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 22 of 29




                        EXHIBIT H
            Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 23 of 29
                               DENBURY RESOURCES INC.,
                          Case No. 20-33801 (DRJ) - Hedge Email List
                      NAME                                      EMAIL



ABN AMRO BANK N.V.                      MDU@NL.ABNAMRO.COM
BANK OF AMERICA, N.A.                   JULIA.A.ERICKSON@BAML.COM
CAPITAL ONE, NATIONAL ASSOCIATION       CHRISTOPHERFSWANSON@CAPITALONE.COM
CAPITAL ONE, NATIONAL ASSOCIATION       EDWARD.IUTERI@CAPITALONE.COM
J. ARON & COMPANY                       JARON@GS.COM
J. ARON & COMPANY                       FICC-FX-ICON-NYC@NY.EMAIL.GS
JP MORGAN CHASE                         JOANNE.DEBOER@JPMORGAN.COM
JP MORGAN CHASE, N.A.                   JOANNE.DEBOER@JPMORGAN.COM
SUNTRUST BANK                           DERIVOPS@SUNTRUST.COM




                                        Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 24 of 29




                         EXHIBIT I
          Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 25 of 29
                             DENBURY RESOURCES INC.,
                        Case No. 20-33801 (DRJ) - Surety Email List
                NAME                                               EMAIL



ACE AMERICAN INSURANCE COMPANY         ROBERT.TURRIN@CHUBB.COM; ADRIENNE.LOGAN@CHUBB.COM
ADMIRAL INC CO                         ADMCLAIMS@ADMIRALINS.COM
ALLIED WORLD NATIONAL INSURANCE        INFO@AWAC.COM
ALLIED WORLD NATIONAL INSURANCE        KEVIN.MARINE@ALLIEDWORLDRE.COM
CRC GROUP                              GGODDE@CRCGROUP.COM
ENDURANCE AMERICAN INSURANCE COMPANY   ERSSCLAIMS@ENDURANCESERVICESL.COM
GREAT AMERICAN INSURANCE GROUP         CONTACTUS@GAIG.COM
HISCOX INSURANCE                       ENQUIRIES@HISCOX.COM
LOCKTON COMPANIES, LLC                 HOUCLIENTSRV@LOCKTON.COM
MARKEL AMERICAN INSURANCE COMPANY      INVESTORRELATIONS@MARKELCORP.COM.




                                              Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 26 of 29




                         EXHIBIT J
          Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 27 of 29
                             DENBURY RESOURCES INC.,
                        Case No. 20-33801 (DRJ) - Taxes Email List
                Claimant Name                                     EMAIL



ACTS NOW INC                               KERRY@ALIGNINGCHANGE.COM
ALABAMA DEPT OF ENVIRONMENTAL              DENBURYSERVICEORDERS@DENBURY.COM
BAYBROOK MUD 1                             DENBURYSERVICEORDERS@DENBURY.COM
CALCASIEU PARISH POLICE JURY               AMATHESON@CPPJ.NET
CARTER COUNTY TREASURER                    CCTRS@MIDRIVERS.COM
CTI ENVIRONMENTAL SERVICE LLC              AP@CTIRESPONSE.COM
DEPARTMENT OF NATURAL RESOURCES            DENBURYPAYABLES@DENBURY.COM
ELEMENT MARKETS LLC                        CLEHMANN@ELEMENTMARKETS.COM
ENERGY WORLDNET INC                        ACCOUNTING@ENERGYWORLDNET.COM
ENMARK ENERGY INC                          DENBURYSERVICEORDERS@DENBURY.COM
ENRUD RESOURCES INC                        RKATTA@ENRUD.COM
FC&E ENGINEERING LLC                       PSCHOOLER@FCE-ENGINEERING.COM
INTER-MOUNTAIN LABORATORIES INC            LHIRSCHE@IMLINC.COM
J E BROUSSARD HEIRS O& G LP                JCBROUSSARD@GTBIZCLASS.COM
JE BROUSSARD HEIRS O&G LP                  JCBROUSSARDE@GTBIZCLASS.COM
KORTERRA INC                               CSCHWINDT@KORTERRA.COM
MONTANA DEPARTMENT OF ENVIRONMENTAL        DENBURYPAYABLES@DENBURY.COM
MONTANA DEPT OF ENVIRONMENTAL QUALITY      DENBURYSERVICEORDERS@DENBURY.COM
MORAN RANKIN COUNTY LLC                    ERIN@THRASHLAWFIRM.COM
NATIONAL BOARD OF BOILER & PRESSURE        ORDERS@NATIONALBOARD.ORG
NATIONAL COMPLIANCE MANAGEMENT             MERANDA@NATIONALCOMPLIANCE.COM
NATRONA COUNTY WEED AND PEST               MARYNCWP@ALLURETECH.NET
NORTH DAKOTA DEPARTMENT OF HEALTH          HEALTH@ND.GOV
PIKE COUNTY COOPERATIVE                    DENBURYPAYABLES@DENBURY.COM
PLAQUEMINES PARISH CLERK OF COURT          TEST@TEST.COM
RANKIN COUNTY COOPERATIVE                  DENBURYPAYABLES@DENBURY.COM
SOUTHERN STATES ENERGY BOARD               PARSON@SSEB.ORG
TEXAS COMMISSION ON ENVIRONMENTAL          DENBURYSERVICEORDERS@DENBURY.COM
TEXAS TAXPAYERS AND RESEARCH ASSOC         DCRAYMER@TTARA.ORG
TRIHYDRO CORPORATION                       DWOOD@TRIHYDRO.COM
UNITED STATES ENVIRONMENTAL                JIMMYSMITH@USESGROUP.COM
US DEPT AGRICULTURE - APHIS                DENBURYPAYABLES@DENBURY.COM
WEST POINT CLAY COUNTY ANIMAL              DENBURYSERVICEORDERS@DENBURY.COM
WESTERN STATES LAND COMMISSIONERS          DENBURYSERVICEORDERS@DENBURY.COM
WETLANDS CAMERON PARISH                    SCASSIERE@PNCPA.COM
WILKINSON COUNTY SCHOOL DISTRICT           JSIMS@CGAGROUP.COM
WYOMING COUNTY COMMISSIONERS ASSOCIATION   CDELANCEY@WYO-WCCA.ORG
WYOMING TAXPAYERS ASSOCIATION              WYOTAX@WYOTAX.ORG




                                           Page 1 of 1
Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 28 of 29




                        EXHIBIT K
              Case 20-33801 Document 41 Filed in TXSB on 07/31/20 Page 29 of 29
                                               DENBURY RESOURCES INC.,
                                         Case No. 20-33801 (DRJ) - Utilities Email List
                    NAME                                                          EMAIL



ARNOLA M DAVIS                                STARR@WYINET.COM
ATMOS ENERGY MARKETING LLC                    TINA.NGUYEN@ATMOSENERGY.COM
BEAUREGARD ELECTRIC COOPERATIVE INC           TDAVIS@BECI.ORG
BLACK HILLS POWER                             CUSTSERV@BLACKHILLSCORP.COM
CALCASIEU PARISH WATERWORKS                   WD7CAL@YAHOO.COM
CENTERPOINT ENERGY                            JEWEL.SMITH@CENTERPOINTENERGY.COM; CUSTOMERCHOICE@CENTERPOINTENERGY.COM
CENTERPOINT ENERGY SERVICES INC.              DMUNDIE@FVMANAGEMENT.COM
CENTRAL ELECTRIC POWER ASSN                   DENBURYPAYABLES@DENBURY.COM
CENTRAL ELECTRIC POWER ASSOC                  SUAPAYMENTS@DENBURY.COM
CITY OF BEAUMONT TEXAS                        DNEWSOME@CI.BEAUMONT.TX.US
CITY OF FRIENDSWOOD                           KHAMPTON@FRIENDSWOOD.COM
COMSOUTH INC                                  DENBURYPAYABLES@DENBURY.COM
COX COMMUNICATIONS                            NICOLE.HARDING@COX.COM
DIXIE ELECTRIC MEMBERSHIP CORP                DENBURYPAYABLES@DENBURY.COM
DIXIE ELECTRIC POWER                          DENBURYSERVICEORDERS@DENBURY.COM
ECHOSAT INC                                   BGRALHEER@ECHOSAT.COM
ENTERGY 8105                                  JBOOTH5@ENTERGY.COM
ENTERGY 8108                                  DENBURYPAYABLES@DENBURY.COM
GENERAL DATATECH LP                           RFOERSTER@GDT.COM
GRANITE TELECOMMUNICATIONS                    GRANITENET.COM
HIGH PLAINS POWER                             DWATSON@HIGHPLAINSPOWER.ORG
INFLOW COMMUNICATIONS INC                     MDOLLOFF@INFLOWCOMMUNICATIONS.COM
INTERCONN RESOURCES INC                       TADT@INTERCONNRESOURCES.COM
JEFF DAVIS ELECTRIC COOP INC                  ACCOUNTING@JDEC.COOP
LEVEL 3 COMMUNICATIONS LLC                    SUAPAYMENTS@DENBURY.COM
MAGNOLIA ELECTRIC POWER ASSOC                 DENBURYPAYABLES@DENBURYCOM
MASERGY CLOUD COMMUNICATIONS INC              TROY.WISE@MASERGY.COM
MASERGY COMMUNICATIONS INC                    TROY.WISE@MASERGY.COM
MCCONE ELECTRIC INC                           SUAPAYMENTS@DENBURY.COM
MESSAGE MEDIA                                 RUDY.PONCE@MESSAGEMEDIA.COM
MID RIVERS TELEPHONE COOP                     MRTC.OBI@MIDRIVERS.COOP
MISSISSIPPI POWER                             DENBURYSERVICEORDERS@DENBURY.COM
MOBILTEX TECHNOLOGIES INC                     SMIRET@MOBILTEX.COM
MONROE COMMUNICATION INC                      RITA@MONROE-COMM.COM
MONTANA DAKOTA UTILITIES COMPANY              MDUREVENUEACCOUNTING@MDU.COM
MP2 ENERGY LLC                                ARMANAGEMENT@MP2ENERGY.COM
ONE CALL OF WYOMING                           INFO@ONECALLOFWYOMING.COM
PHILADELPHIA WATER ASSOCIATION INC            DENBURYSERVICEORDERS@DENBURY.COM
POWDER RIVER ENERGY CORPORATION               YVONNEM@PRECORP.COOP
QUALITY TECHNOLOGY SVCS. IRVING II LLC        BRENT.CRABLE@QTSDATACENTERS.COM
RANGE TELEPHONE COOP INC                      CUSTOMERSERVICE@RANGETEL.COOP
RT COMMUNICATIONS                             CRYSTALK@RTCOM.NET
SCANA ENERGY MARKETING INC                    SEMIBILLING@SCANA.COM
SLOPE ELECTRIC COOP INC                       EBILL@SLOPEELECTRIC.COOP
SOUND & CELLULAR INC                          DENBURYPAYABLES@DENBURY.COM
SOUTH ALABAMA UTILITIES                       AWALDROP@SOUTHALABAMAUTILITIES.NET
SOUTHEAST ELECTRIC COOPERATIVE                VFIX@SEECOOP.COM
SOUTHERN BROADBAND LLC                        BILLING@3RDCOASTINTERNET.COM
SOUTHERN PINE ELECTRIC POWER ASSN             DENBURYSERVICEORDERS@DENBURY.COM
SOUTHWEST MISSISSIPPI ELECTRIC                DENBURYPAYABLES@DENBURY.COM
TEXICAN NATURAL GAS COMPANY                   PAYMENT@TEXICAN.COM
TONGUE RIVER ELECTRIC COOP                    VICKY.HANKS@DENBURY.COM
TOWER COMMUNICATION &                         STEVE@TOWERCOM.NET
TXU ENERGY                                    ERIC.CIARKOWSKI@VISTRAENERGY.COM
VERSATEL COMMUNICATIONS                       MHUDSON@VERSATELCOM.COM
WASTE CONNECTIONS INC OF WYOMING              LASHAYT@WCNX.ORG
WASTE MANAGEMENT - ALL                        JBREAUX@WM.COM
WCA WASTE CORPORATION                         RBAINUM@WCAMERICA.COM
WESTBANK SANITATION                           CLARISSA.NEAL@WASTECONNECTIONS.COM
YAZOO VALLEY ELECTRIC POWER ASSOC             MNEELY@YAZOOVALLEY.COM




                                                          Page 1 of 1
